EXHIBIT 12.1 THE HERSHEY COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands of dollars except for ratios) (Unaudited) For the Six Months Ended July 1, 2007 July 2, 2006 Earnings: Income before income taxes (a) $ 145,425 $ 341,441 Add (deduct): Interest on indebtedness 58,860 53,531 Portion of rents representative of the interest factor (b) 4,096 3,837 Amortization of debt expense 390 221 Amortization of capitalized interest 1,343 1,441 Adjustment to exclude minority interest and income (loss) from equity investee (265 ) Earnings as adjusted $ 209,849 $ 400,471 Fixed Charges: Interest on indebtedness $ 58,860 $ 53,531 Portion of rents representative of the interest factor (b) 4,096 3,837 Amortization of debt expense 390 221 Capitalized interest 65 21 Total fixed charges $ 63,411 $ 57,610 Ratio of earnings to fixed charges 3.31 6.95 NOTE: (a) Amounts for 2006 were adjusted for the impact of certain immaterial adjustments relating to the timing of the recognition of revenue, as permitted by Securities and Exchange Commission Staff Accounting Bulletin No. 108, Considering the Effects of Prior Misstatements When Quantifying Misstatements in Current Year Financial Statements, adopted in the fourth quarter of 2006. (b) Portion of rents representative of the interest factor consists of one-third of rental expense for operating leases.
